Citation Nr: 0428860	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1974.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO granted service connection and assigned an initial 50 
percent evaluation for PTSD, effective September 28, 2000.  
In August 2001, the veteran filed a notice of disagreement 
(NOD) with the assigned effective date, and a statement of 
the case (SOC) was issued in November 2001.  The veteran 
filed a substantive appeal in May 2002.  In August 2002, the 
veteran offered testimony during an RO hearing; a transcript 
of that hearing is of record.  

In September 2003, the Board remanded the veteran's claim on 
appeal for the RO to arrange for the veteran to testify 
before a Veterans Law Judge (VLJ) at the RO.  The hearing was 
scheduled for June 2004; however, the record indicates that 
the veteran cancelled this hearing.  The matter on appeal has 
been returned to the Board.  


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim on appeal has been accomplished.

2.	The veteran filed a claim for service connection for PTSD 
on September 28, 2000, and there is no evidence of any 
earlier communication or action indicating an intent to apply 
for that benefit.







CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 
2000, for the grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the July 2001 RO decision, the November 2001 SOC, and 
the September 2002 and January 2003 supplemental SOCs 
(SSOCs), the RO notified the veteran and his representative 
of the legal criteria governing the claim, the evidence that 
has been considered in connection with the appeal, and the 
bases for the denial of the claim.  On each occasion, the 
veteran was given an opportunity to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit information and 
evidence. 

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has also been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.        § 5103(a) and 38 C.F.R. § 
3.159(b)).  As indicated above, the November 2001 SOC, and 
September 2002 and January 2003 SSOCs noted the evidence 
needed to substantiate the veteran's claim for an earlier 
effective date, and further cited to the applicable law on 
VA's duty to assist in obtaining evidence on a claimant's 
behalf.  The RO has also made reasonable and appropriate 
efforts to assist the veteran in obtaining evidence during 
all periods of time relevant to the veteran's claim for an 
earlier effective date, including the RO's March 2001 letter 
pertaining to the veteran's then-pending claim for service 
connection for PTSD, in which it informed the veteran of the 
recent enactment of the VCAA and requested that the veteran 
provide information to enable it to obtain VA and non-VA 
treatment records.  The Board also points claim for earlier 
effective date was raised after the grant of service 
connection for PTSD.  With respect to a legal issue that is 
newly raised through a NOD in response to a VA decision on a 
claim, the Board notes that there is no requirement that VA 
provide notice of the evidence necessary to substantiate this 
newly raised, "downstream" issue.  See VAOPGCPREC 8-2003.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004),  the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any manner, prejudiced the veteran.  

As indicated above, the RO issued the November 2001 SOC 
explaining what was needed to substantiate the claim for an 
earlier effective date, within approximately four months of 
the July 2001 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, as 
noted above, the RO notified the veteran of the VCAA duties 
to notify and assist in its March 2001 letter pertaining to 
the veteran's prior claim for service connection for PTSD.  
The veteran has not identified any additional outstanding 
evidence in response to this letter.  
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Moreover, there is no indication whatsoever that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has arranged for the 
veteran to undergo VA examination in connection with the 
underlying issue of service connection for PTSD, and has 
provided the veteran with the opportunity to offer testimony 
in support of the claim.  The veteran has also been given 
opportunities to submit evidence to support his claim, and 
has submitted outpatient records from the VA Medical Center 
(VAMC) in Durham, North Carolina dated September 2000 and 
August 2002, and personal statements dated September 2000, 
January 2002, and March 2003.  Furthermore, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.	Analysis

The record reflects that the veteran's original claim of 
service connection for PTSD was received by the RO on 
September 28, 2000.  Prior to such time, the veteran filed 
with the RO various claims for benefits.  In September 1994, 
the veteran filed claims for service connection for 
degenerative joint disease of the lumbar spine, and for 
traumatic amputation of the left fourth finger; in January 
1996, the veteran filed a claim for a total disability rating 
based on individual unemployability (TDIU); also, in March 
1997, the veteran filed claims for an earlier effective date 
for service connection for degenerative joint disease of the 
lumbar spine, and for traumatic amputation of the left fourth 
finger (the RO having granted service connection for these 
disabilities pursuant to its March 1995 rating decision).  
However, there exists no earlier communication from or action 
of the veteran indicating an intent to apply for service 
connection for PTSD, prior to September 28, 2000.

In the July 2001 rating action on appeal, the RO granted 
service connection and assigned an initial 50 percent 
evaluation for PTSD, effective September 28, 2000.  The 
evidence associated with the claims file at the time of the 
July 2001 rating decision that pertained specifically to the 
veteran's PTSD, consisted of a September 2000 record of a 
psychiatric evaluation at the PTSD Clinic for the Durham 
VAMC, and the report of a June 2001 VA examination conducted 
by a VA psychiatrist.  The only other medical evidence of 
record at the time of the July 2001 rating decision, the 
report of an October 1994 VA examination conducted by an 
orthopedist, did not include any findings or observations as 
to a psychiatric condition.  Additionally, all correspondence 
from the veteran of record that is dated prior to September 
2000, relates to matters other than a claim for service 
connection for PTSD.      

Generally, the effective date of a grant of service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  If a claim 
for service connection is received within a year following 
separation from service, the effective date will be the day 
following separation; otherwise, the effective date is the 
date of claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.               38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151. 
  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155. 
 
The veteran asserts that his benefits should be paid 
effective from January 1974, his date of separation from 
service; in the alternative, the veteran is requesting an 
effective date of either an unspecified point during the mid-
1990s, or in February 1997, when he contends that he 
initially filed various claims for service connection for 
PTSD.  However, a review of the claims file reveals no 
evidence of a claim of service connection for PTSD within one 
year of separation from service, and the veteran has not 
contended that he filed such a claim.  Furthermore, the 
record does not reveal that there was any correspondence from 
the veteran indicating an intent to file a claim for service 
connection for PTSD filed prior to the above-mentioned 
September 2000 statement by the veteran. 
 
The Board notes that the veteran has contended that, on at 
least one occasion prior to September 2000, he prepared a 
claim for service connection for PTSD with the assistance of 
VA employees other than RO personnel, but that there was no 
response from or action taken on the claim by the RO.  In 
particular, the veteran alleges that at some unspecified 
point during the mid-1990s, he submitted a claim for service 
connection for PTSD at a VA office located in Little Rock, 
Arkansas, though not a regional office, and that he never 
received any response from the RO.  The veteran also asserts 
that in February 1997, a VA physician at the Durham VAMC 
submitted a claim on his behalf, and that there was no action 
taken on the claim by the RO; in support of this allegation, 
the veteran has submitted an August 2002 treatment record 
from Durham VAMC documenting that in February 1997 he 
received treatment for psychiatric symptoms related to PTSD.  

Notwithstanding the veteran's assertions regarding when he or 
a VA treatment provider may have prepared, for submission, 
one or more claims for service connection for PTSD prior to 
September 28, 2000, the Board emphasizes that the effective 
date for a grant of service connection is based upon the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  As, in this case, there simply is no objective 
evidence to document that any claim filed (i.e., received by 
the RO) prior to September 28, 2000, there is no legal basis 
for the assignment of an earlier effective date.  

The Board has considered and is sympathetic to the veteran's 
contention that he detrimentally relied upon the advice of VA 
personnel and the Durham VAMC (not RO personnel) regarding 
the filing of his claim for service connection for PTSD.  
However, faulty advice on the part of VA employees cannot 
serve as the basis for an earlier effective date.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).  The Board emphasizes that 
the pertinent legal authority governing assignment of 
effective dates is clear and specific, and the Board is bound 
by that authority. 

For all the foregoing reasons, the claim for an effective 
date earlier than September 28, 2000, for the grant of 
service connection for PTSD, must be denied.  As there is 
simply no competent evidence to support the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 





ORDER

An effective date earlier than September 28, 2000, for the 
grant of service connection for PTSD, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



